436 F.2d 1385
UNITED STATES of America, Plaintiff and Appellee,v.Harold Wayne LINDSEY, Appellant.
No. 25941.
United States Court of Appeals, Ninth Circuit.
Feb. 10, 1971.

Irwin Trester, South Pasadena, Cal., for appellant.
Stan Pitkin, U.S. Atty., Jerald E. Olson, Asst. U.S. Atty., Seattle, Wash., for appellee.
Before CHAMBERS and MERRILL, Circuit Judges, and TAYLOR, District judge.
PER CURIAM:


1
The judgment of conviction is affirmed in this bank robbery case.


2
A Miranda point is made (Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694).  The facts here fall within our United States v. Hilliker, 9 Cir., 436 F.2d 101, decided December 11, 1970.


3
We find the assertion of inadequate representation to be without substance.  It appears to have been quite competent, and the objections now are those of second guessing.


4
The length of the sentence is attacked and it is asserted there was obvious prejudice of the court.  We cannot accept the validity of the assertion and we cannot review sentence.